Citation Nr: 0325333	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  97-33 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial compensable rating for Osgood-
Schlatter's disease of the bilateral knees.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from October 1986 to 
May 1996.  


This appeal is before the Board of Veterans' Appeals (Board) 
from an August 1997 rating decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that granted service connection and an initial 
noncompensable rating for Osgood-Schlatter's diseases of the 
bilateral knees from May 24, 1996.  


FINDINGS OF FACT

1.  Bilateral knee range of motion is no worse than 0-122 
degrees.  

2.  The veteran has worked full-time consistently since 
service, and his current job as a county government animal 
control regulator does not involve a lot of physical 
activity.  

3.  The August 2002 VA examiner opined that Osgood-
Schlatter's disease causes no particular problems and that 
nonservice-connected chondromalacia, rather than Osgood-
Schlatter's disease, causes the veteran's difficulty with 
walking long distances, squatting, using stairs, and 
performing very heavy lifting.  

4.  Sensation is intact in the veteran's lower extremities, 
and the medical evidence does not show swelling, muscle 
spasm, or atrophy of disuse in the bilateral knees.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for Osgood-
Schlatter's disease of the bilateral knees are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.20,  4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5015, 5260, 5261 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The increased rating claim may be adjudicated on the merits 
because the VA has fulfilled its duty to assist and inform 
the veteran in the development of the claim in compliance 
with The Veterans Claims Assistance Act of 2000.  The VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the VA.  
38 U.S.C.A. § 5103A (West 2002).  The VA shall also notify 
the claimant and the claimant' s representative, if any, of 
the evidence that is necessary to substantiate the claim, 
which evidence the claimant is to provide, and which evidence 
the VA will attempt to obtain for the claimant.  See 
38 U.S.C.A. § 5103(a) (West 2002).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
The veteran received a VA general medical examination and 
bilateral knee x-rays in May 1997 and VA joints examinations 
in August 1998 and August 2002.  The veteran filed lay 
statements with the RO, and his October 1997 substantive 
appeal declined the opportunity for a personal hearing.  The 
RO's June 2001 and May 2003 letters and a January 2003 
supplemental statement of the case informed the veteran of 
the applicable laws and regulations, including provisions of 
The Veterans Claims Assistance Act of 2000, the evidence 
needed to substantiate the claim, and which party was 
responsible for obtaining the evidence.  In these documents, 
the VA informed the veteran that it would obtain the 
available records in the custody of federal departments and 
agencies and request medical records from the identified 
private health care providers.  The veteran was informed that 
it was his responsibility to identify health care providers 
with specificity and that it still remained his ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support his claim.  

The VA has fulfilled its duty to assist and inform the 
veteran in the development of the claim because he was 
informed of new and applicable laws and regulations, the 
evidence needed to substantiate the claim, told which party 
was responsible for obtaining the evidence, provided ample 
opportunity to submit such evidence, and VA has obtained such 
evidence or confirmed its unavailability.  Quartuccio v. 
Principi , 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Entitlement to an initial compensable rating for
Osgood-Schlatter's disease of the bilateral knees

The August 1997 rating decision assigned service connection 
and an initial noncompensable rating for Osgood-Schlatter's 
disease of the bilateral knees from May 24, 1996, and the 
veteran perfected a timely appeal of the initial rating.  

For the veteran to prevail in a claim for increased rating, 
the evidence must show that his service-connected disability 
has caused greater impairment of his earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The service-connected Osgood-Schlatter's disease of the 
bilateral knees has always been evaluated under the criteria 
for benign new growths of bones.  See 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5015.  Given the diagnoses and findings of 
record, the Board will consider whether an initial 
compensable rating is warranted under the criteria for benign 
new growths of bones (Diagnostic Code 5015), degenerative 
arthritis (Diagnostic Code 5003), and limitation of motion of 
the knee (Diagnostic Codes 5260 and 5261) since May 1996, 
when the veteran separated from service.  

The rating criteria for benign new growths of bone is rated 
on limitation of motion of the affected parts as degenerative 
arthritis.  38 C.F.R. §§ 4.71a, Diagnostic Code 5003, 5015.  
In turn, degenerative arthritis (hypertrophic or 
osteoarthritis) established by x-ray findings is rated on the 
basis of limitation of motion of the specific joint or joints 
involved, which in this case involves the bilateral knees.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261.  
When a disability not specifically provided for in the rating 
schedule is encountered, such as Osgood-Schlatter's disease 
of the bilateral knees, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  See 38 C.F.R. § 4.20.  

According to the rating criteria for limitation of motion of 
the knee, the normal range of motion for a knee is from zero 
degrees on extension to 140 degrees on flexion.  38 C.F.R. § 
4.71, Plate II (2002).  Limitation of flexion of a leg is 
assigned a noncompensable evaluation if limited to 60 
degrees, a 10 percent evaluation if limited to 45 degrees, a 
20 percent evaluation if limited to 30 degrees, and a 
30 percent evaluation if limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  Limitation of extension of a 
leg is assigned a noncompensable evaluation if limited to 5 
degrees, a 10 percent evaluation if limited to 10 degrees, a 
20 percent evaluation if limited to 15 degrees, a 30 percent 
evaluation if limited to 20 degrees, a 40 percent evaluation 
if limited to 30 degrees, and a 50 percent evaluation if 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  Where evaluation is based on limitation of motion, as 
it is under Diagnostic Codes 5260 and 5261, the existence of 
functional loss and pain, crepitation, less or more movement 
than normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movement 
smoothly, swelling, deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing must also be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-207 (1991).  



The worst range of bilateral knee motion was flexion to 122 
degrees at a June 2000 private examination and extension to 0 
degrees at the June 2000 private examination and the August 
1998 and August 2002 VA examinations.  The veteran reported 
that bilateral knee pain prevented him from running and 
squatting, using stairs or stepping on curbs frequently, and 
standing and driving for more than an hour without resting.  
He reported having to ice his knees daily.  In December 2000, 
he reported difficulty lifting heavy animals onto the back of 
his truck, which he felt impacted his current job as a county 
government animal control regulator.  In August 2000 and 
September 2001, there was mild crepitation, and in August 
2002, the veteran reported that his left knee gave out on him 
and caused him to fall a few times.  He reported taking pain 
medications 0-3 times per week.  

Unfortunately, the evidence does not establish a compensable 
rating.  Even at his worst, the veteran was able to flex his 
bilateral knees well past the 60 degrees limitation required 
for the minimum noncompensable rating under Diagnostic Code 
5260 and extend his bilateral legs past the 5 degrees 
limitation required for the minimum noncompensable rating 
under Diagnostic Code 5261.  

If anything, the functional loss and pain due to Osgood-
Schlatter's disease of the bilateral knees supports 
continuation of the initial noncompensable rating.  The 
veteran has worked successfully at a full-time job since 
service.  He confirmed to examiners from May 1997 to August 
2002 that, in the years since service, he first worked full-
time for two years as a courthouse security guard and full-
time thereafter as a county government animal control 
regulator.  In August 2002, he reported making it past his 
four-year anniversary at animal control because his job as a 
regulator does not involve a lot of physical activity.  He 
has to walk some but does not have to use stairs.  He has to 
drive some but spends most of the day in the office.  
Symptoms of Osgood-Schlatter's disease and chondromalacia in 
the bilateral knees are not so intertwined, as the veteran's 
representative asserted in July 2003, that knee symptoms must 
be evaluated together.  The August 2002 VA examiner 
determined that Osgood-Schlatter's disease causes no 
particular problem and that chondromalacia is not secondary 
to the service-connected Osgood-Schlatter's disease.  The 
August 2002 VA examiner concluded that nonservice-connected 
chondromalacia, rather than Osgood-Schlatter's disease, 
causes the veteran's difficulty with walking long distances, 
squatting, using stairs, and performing very heavy lifting.  
Sensation is intact in the lower extremities, the veteran's 
gait is normal, and the medical evidence does not show 
swelling, muscle spasm, or atrophy of disuse.  

In conclusion, the initial noncompensable rating should 
continue.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The 
symptomatology associated with service-connected Osgood-
Schlatter's disease of the bilateral knees does not more 
nearly approximate the criteria for higher evaluation, and 
the evidence is not so evenly balanced that there is doubt as 
to any material issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(2002); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).  

Referral for consideration of an extraschedular rating is not 
warranted because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2002).  The veteran has not 
shown that service-connected Osgood-Schlatter's disease of 
the bilateral knees causes marked interference with 
employment or frequent hospitalizations.  In the years since 
service, the veteran worked full-time for two years as a 
courthouse security guard and full-time thereafter as a 
county government animal control regulator.  Even following 
September 2000 surgery to treat nonservice-connected left 
knee chondromalacia, the veteran was back at work full-time 
by October 2000.  Similarly, following July 2001 surgery to 
treat the same nonservice-connected disability, the veteran 
was back at work full-time by August 2001.  Under the 
circumstances, referral for consideration of an 
extraschedular rating is not currently warranted.  




ORDER

Entitlement to an initial compensable rating for Osgood-
Schlatter's disease of the bilateral knees is denied.  



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



